 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 32Coal Rush Mining, Inc
. and
 United Mine Workers of 
America, District 17, Local 7604, AFLŒCIO.  
Case 9ŒCAŒ40385 
January 30, 2004 
DECISION AND ORDER 
BY CHAIRMAN 
BATTISTA AND 
MEMBERS 
LIEBMAN 
 AND SCHAUMBER
 The General Counsel seeks a default judgment in this 
case on the ground that the Respondent has withdrawn its 
answer to the complaint.  Upon a charge filed by the Un-

ion on July 23, 2003, the General Counsel issued the 
complaint on September 29, 2003, against Coal Rush 
Mining, Inc., the Respondent, alleging that it has violated 
Section 8(a)(1) and (5) of the Act.  On October 8, 2003, 
the Respondent filed an answer to the complaint.  How-

ever, by letter dated November 26, 2003, the Respondent 
withdrew its answer. 
On December 5, 2003, the General Counsel filed a 
Motion for Default Judgment with the Board and a 
memorandum in support.  
On December 10
, 2003, the 
Board issued an order transferring the proceeding to the 
Board and a Notice to Show Cause why the motion 
should not be granted.  The Respondent filed no re-
sponse.  The allegations in the motion are therefore un-

disputed. 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel. 
Ruling on Motion for Default Judgment 
Section 102.20 of the Board™s Rules and Regulations 
provides that the allegations in the complaint shall be 

deemed admitted if an answer is not filed within 14 days 
from service of the compla
int, unless good cause is 
shown.  In addition, the complaint affirmatively stated 
that unless an answer was filed 
within 14 days of service, 
all the allegations in the complaint would be considered 
admitted.  Although the Respondent filed an answer to 
the complaint, it subsequently
 withdrew its answer.  The 
withdrawal of an answer has 
the same effect as a failure 
to file an answer, i.e., the allegations in the complaint 

must be considered to be true.
1Accordingly, we grant the General Counsel™s Motion 
for Default Judgment. 
On the entire record, the 
Board makes the following 
FINDINGS OF 
FACT I. JURISDICTION
 At all material times, the Respondent, a corporation, 
has been engaged in the operation of a strip mine near 
                                                          
 1 See Maislin Transport, 274 NLRB 529 (1985). 
Oceana, West Virginia, as co
ntractor for Pioneer Coal, a 
subsidiary of Riverton Mining Company.   
During the 12-month period preceding issuance of the 
complaint, the Respondent, in conducting its operations 
described above, performed mining services valued in 
excess of $50,000 for Pioneer 
Coal, which, in turn, dur-
ing the same period, sold and shipped coal valued in ex-
cess of $50,000 from its West Virginia facilities directly 
to customers located outside th
e State of West Virginia.  
We find that the Respondent is an employer engaged in 
commerce within the meaning of Section 2(2), (6), and 
(7) of the Act, and that United Mine Workers of Amer-
ica, District 17, Local 7604, AFLŒCIO, is a labor organi-
zation within the meaning of Section 2(5) of the Act. 
II.  ALLEGED UNFAIR LABOR PRACTICES
 At all material times, Gary Wayne Johnson has held 
the position of the Respondent™s president and has been a 
supervisor within the meaning of Section 2(11) of the 

Act and an agent of the Respondent within the meaning 
of Section 2(13) of the Act. 
At all material times, the employees of the Respondent 
described in article I of the National Bituminous Coal 

Wage Agreement of 1993 (the unit) have constituted a 
unit appropriate for the purpos
es of collective bargaining 
within the meaning of Section 9(b) of the Act. 
Since about June 18, 1998, the Union has been the des-
ignated exclusive collective-ba
rgaining representative of 
the unit, and since then th
e Respondent has recognized 
the Union as that representa
tive.  This recognition has 
been embodied in a Memorandum of Understanding 

dated December 30, 2002. 
Since about June 18, 1998, based on Section 9(a) of 
the Act, the Union has been
 the exclusive collective-
bargaining representative of the unit. 
Since about June 18, 1998, by virtue of the conduct 
described above, the Respondent and the Union have 
been parties to the National Bituminous Coal Wage 
Agreement (Agreem
ent) of 1993. 
Since about March 19, 2003, the Respondent has failed 
to continue in full force and effect all the terms and con-

ditions of the Agreement by failing to provide unit em-

ployees with the required medical insurance benefits and 
to pay the insurance claims 
of the unit employees pursu-
ant to the provisions of article
 XX of the Agreement, as 
incorporated by the parties™
 December 30, 2002 Memo-
randum of Understanding. 
On March 19, 2003, the Employer laid off its employ-
ees without notice to or bargaining with the Union as 

required by article 17, s
ection C of the Agreement. 
The Respondent engaged in the conduct described 
above without the Un
ion™s consent.  The terms and con-
341 NLRB No. 9 
 COAL RUSH MINING
, INC. 33ditions of employment set forth above are mandatory 
subjects for the purpose of
 collective bargaining. 
CONCLUSION OF 
LAW By the acts and conduct described above, the Respon-
dent has failed and refused to bargain collectively and in 
good faith with the exclusiv
e collective-bargaining repre-
sentative of its employees within the meaning of Section 
8(d) of the Act, and has thereby engaged in unfair labor 
practices affecting commerce 
within the meaning of Sec-
tion 8(a)(5) and (1) and Section 2(6) and (7) of the Act.
2REMEDY
 Having found that the Respondent has engaged in cer-
tain unfair labor practices, we
 shall order it to cease and 
desist and to take certain a
ffirmative action designed to 
effectuate the policies of the Act.  Specifically, having 
found that the Respondent vi
olated Section 8(a)(5) and 
(1) of the Act by failing to provide medical insurance 
benefits to unit employees pursuant to article XX of the 

collective-bargaining agreemen
t, we shall order the Re-
spondent to restore the unit employees™ medical insur-

ance coverage and reimburse the employees for any ex-

penses ensuing from the Respondent™s failure to make 
required payments and to pa
y the insurance claims of 
employees, as set forth in 
Kraft Plumbing &
 Heating
, 252 NLRB 891 fn. 2 (1980), enfd. 661 F.2d 940 (9th Cir. 

1981), such amounts to be computed in accordance with 
Ogle Protection Service
, 183 NLRB 682 (1970), enfd. 
444 F.2d 502 (6th Cir. 1971), 
with interest as prescribed 
in 
New Horizons for the Retarded
, 283 NLRB 1173 
(1987). 
In addition, having found that the Respondent violated 
Section 8(a)(5) and (1) by unilaterally laying off unit 

employees, we shall order the Respondent to offer the 
laid-off employees full reinstatement to their former jobs 
or, if such jobs no longer exist, to substantially equiva-

lent positions, without prejudice to their seniority or 
other rights and privileges previously enjoyed, and to 
make them whole for any loss of earnings and other 

benefits suffered as a result of the Respondent™s unlawful 
conduct.  Backpay shall be computed in accordance with 
F. W. Woolworth Co., 90 NLRB 289 (1950), with inter-
est as prescribed in 
New Horizons for the Retarded
, su-
pra.  The Respondent shall also be required to remove 

from its files any and all references to the unlawful lay-

offs, and to notify the employees in writing that this has 
                                                          
 2 In its letter to the Region withdrawing its answer, the Respondent 
stated that it failed to provide the 
contractual medical benefits ﬁbecause 
it was financially unable to make th
e required payments.ﬂ  It is well 
settled that an employer™s inability to 
pay is not a defense to an 8(a)(5) allegation.  See, e.g., 
Nick Robilotto, Inc.
, 292 NLRB 1279 (1989). 
been done and that the layoffs will not be used against 

them in any way. 
ORDER The National Labor Relations Board orders that the 
Respondent, Coal Rush Mini
ng, Inc., Oceana, West Vir-
ginia, its officers, agents, successors, and assigns, shall 
1. Cease and desist from 
(a) Failing and refusing to bargain collectively and in 
good faith with United Mine Workers of America, Dis-

trict 17, Local 7604, AFLŒCIO, as the collective-

bargaining representative of the Respondent™s employees 
described in article I of the National Bituminous Coal 
Wage Agreement of 1993, by failing to provide unit em-
ployees with medical insurance benefits and to pay the 
employees™ insurance claims pursuant to article XX of 

the agreement and by laying
 off its employees without 
notice to or bargaining with the Union as required by 
article 17, section C of the agreement. 
(b) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2. Take the following affirmative action necessary to 
effectuate the policies of the Act. 
(a) Restore the unit employees™ medical insurance 
benefits and reimburse the employees for any expenses 
ensuing from the Respondent™s unilateral failure to make 
contractually required medical insurance payments and 

to pay the employees™ insu
rance claims since about 
March 19, 2003, with interest, as set forth in the remedy 

section of this decision. 
(b) Within 14 days from the date of this Order, offer 
the employees laid off on about March 19, 2003, full 

reinstatement to their former 
jobs or, if those jobs no 
longer exist, to substantially equivalent positions, with-

out prejudice to their seniority and any other rights or 

privileges previously enjoyed. 
(c) Make whole the laid-off unit employees for any 
loss of earnings and other benefits suffered as a result of 

their unlawful layoffs, with interest, in the manner set 
forth in the remedy section of this decision. 
(d) Within 14 days from the date of this Order, remove 
from its files any and all references to the unlawful lay-

offs and, within 3 days ther
eafter, notify the laid-off em-
ployees in writing that this has been done and that the 
layoffs will not be used against them in any way. 
(e) Preserve and, within 14 days of a request, or such 
additional time as the Regional Director may allow for 

good cause shown, provide 
at a reasonable place desig-
nated by the Board or its agents, all payroll records, so-

cial security payment record
s, timecards, personnel re-
cords and reports, and all other records including an elec-
tronic copy of such records 
if stored in electronic form, 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 34necessary to analyze the amount of backpay due under 
the terms of this Order. 
(f) Within 14 days after service by the Region, post at 
its facility in Oceana, West 
Virginia, copies of the at-
tached notice marked ﬁAppendix.ﬂ
3  Copies of the no-
tice, on forms provided by the Regional Director for Re-

gion 9, after being signed by the Respondent™s author-

ized representative, shall be posted by the Respondent 
and maintained for 60 consecutive days in conspicuous 
places including all places where notices to employees 

are customarily posted.  Reasonable steps shall be taken 
by the Respondent to ensure that the notices are not al-
tered, defaced or covered by any other material.  In the 
event that, during the pendency
 of these proceedings, the 
Respondent has gone out of bus
iness or closed the facil-
ity involved in these proceedings, the Respondent shall 
duplicate and mail, at its own expense, a copy of the no-
tice to all current employees
 and former employees em-
ployed by the Respondent at any time since March 19, 
2003. 
(g) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to 

comply. 
 APPENDIX 
 NOTICE TO EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD An Agency of the Unite
d States Government 
 The National Labor Relations Board has found that we vio-

lated Federal labor law and has ordered us to post and obey 

this notice. 
 FEDERAL LAW GIVES YOU THE RIGHT TO 
 Form, join, or assist a union 
                                                          
 3 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
Choose representatives to bargain with us on your 
behalf 
Act together with other employees for your benefit 
or protection 
Choose not to engage in any of these protected activi-
ties.  WE WILL NOT fail and refuse to ba
rgain collectively and 
in good faith with United Mine Workers of America, 
District 17, Local 7604, AFLŒCIO, as the collective-

bargaining representative of our employees described in 
article I of the National Bituminous Coal Wage Agree-
ment of 1993, by failing to provide unit employees with 
medical insurance benefits and to pay the employees™ 
insurance claims pursuant to 
article XX of the agreement 
and by laying off our employees without notice to or 
bargaining with the Union as required by article 17, sec-
tion C of the agreement. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL restore the unit employees™ medical insurance 
benefits and reimburse the employees for any expenses 

ensuing from our unilateral failure to make contractually 

required medical insurance pa
yments and to pay the em-
ployees™ insurance claims si
nce about March 19, 2003, 
with interest. 
WE WILL, within 14 days from the date of the Board™s 
Order, offer the employees laid off on about March 19, 

2003, full reinstatement to their former jobs or, if those 

jobs no longer exist, to substantially equivalent positions, 
without prejudice to their seniority and any other rights 
or privileges previously enjoyed. 
WE WILL make whole the laid-off unit employees for 
any loss of earnings and other benefits suffered as a re-

sult of their unlawful layoffs, with interest, in the manner 
set forth in the remedy section of this decision. 
WE WILL
, within 14 days from the date of the Board™s 
Order, remove from our files any and all references to the 

unlawful layoffs and, within 3 days thereafter, notify the 
laid-off employees in writing that this has been done and 

that the layoffs will not be used against them in any way. 
 COAL RUSH MINING
, INC.  